Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

1. Claims 16 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,507,857 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16 and 36 are a broader recitation of the subject matter of claim 1 of U.S. Patent No. 10,507,857. Thus the invention of the more specific claim 1 of U.S. Patent No. 10,507,857 is in effect a "species" of the invention of claims 16 and 36, respectively of the instant application. Since it has been held that the generic invention is anticipated by the species, claims 16 and 36 are not patentably distinct from the respective mentioned claim 5 of U.S. Patent No. 10,507,857. 
2.	Claim 16 removes the limitations of a frame, wheels and the collapsible footwell structure while adding minor limitations to the handle function. Claim 36 similarly eliminates the collapsible footwell structure and adds a limitation of a bottom surface.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir. 1993.). 
3.	Claims 17-35 and 37-49 depend from claims 16 and 36 and rejected based on dependency.
Claim Objections
1.	The claims are objected to because of the following informalities: Claim 44 is missing from the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 10-11, 15-16, 18-19, 20-21, 23-33, 36, 39 and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US PG Pub 2003/0085552) in view of Young et al. (US PG Pub 2014/0353945).
 [Claim 5] Regarding claim 5 Shapiro discloses a wagon, comprising: a first end wall and a second end wall (Shapiro annotated FIG 4) wherein the first and second end walls are substantially parallel (Shapiro annotated FIG 4) and wherein at least one of the first end wall or second end wall is positionable in a use position (Shapiro annotated FIG 4) and in a second position different from the use position; a first side wall (Shapiro annotated FIG 4) and a second side wall (Shapiro annotated FIG 4), wherein the first and second side walls are substantially parallel (Shapiro annotated FIG 4) and wherein the first and second end walls and the first and second side walls together with a bottom surface collectively define a container (Shapiro annotated FIG 4); a handle (5) having first and second lateral portions and a central portion extending between the first and second lateral portions (Shapiro annotated FIG 4), wherein the first and second lateral portions and the central portion together define a U-shaped handle (Shapiro annotated FIG 4), wherein the handle is positionable in a first use position in which a handle lock mechanism locks the handle in the first use position (See Shapiro paragraph [0029 which discloses a handle lock) wherein the handle is positionable in a second use position to facilitate pulling the wagon in which the handle lock mechanism is disengaged to permit the handle to rotate about at least one pivot point (Shapiro annotated FIG 4)  and wherein at least a portion of the handle extends beyond the first end wall of the wagon when in the second use position, and wherein the handle is pivotable to a position in which at least a portion of the handle extends beyond the second end wall (Shapiro annotated FIG 4, illustrates the logical range of rotation which would be able to have the handle extend substantially to the second end wall).
-However, Shapiro fails to disclose a footwell extending below a bottom surface of the container.
-Nevertheless, Young discloses a fabric wagon with seats and footwell in FIG 1.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Shapiro to have a footwell as taught by Young in order to allow a child to ride thereon.










    PNG
    media_image1.png
    952
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    856
    684
    media_image2.png
    Greyscale
 
[Claim 7] Regarding claim 7, Shapiro/Young disclose the wagon of claim 5, wherein the bottom surface further comprises at least one seating surface (Young, FIG 1).
[Claim 10] Regarding claim 10, Shapiro/Young disclose the wagon of claim 5, wherein the footwell includes a footwell sidewall that is made of a fabric material (Young, FIG 1).
[Claim 11] Regarding claim 11, Shapiro/Young disclose the wagon of claim 5, wherein the handle is further positionable in a stowed position (Shapiro FIG 1 shows the handle moving from stow to use position).
[Claim 15] Regarding claim 15, Shapiro/Young disclose the wagon of claim 5, wherein the at least one pivot point includes a pair of pivot points where the first and second lateral portions of the handle are pivotally mounted to the frame (Shapiro FIG 1).
[Claim 16] Regarding claim 16, Shapiro discloses a wagon comprising: at least one peripheral wall (Shapiro annotated FIG 4) the at least one peripheral wall including a first end wall (Shapiro annotated FIG 4) and a second end wall (Shapiro annotated FIG 4); a bottom surface (Shapiro annotated FIG 4) coupled to the at least one peripheral wall (Shapiro annotated FIG 4) together the bottom surface and the at least one peripheral wall form a container (Shapiro annotated FIG 4); and a handle (5) that is positionable in (a) a first use position (Shapiro annotated FIG 4 shows the stow and extended positions) in which the handle is locked in the first use position via a locking mechanism (Shapiro paragraph [0029] discloses a handle latch) and (b) a second use position (Shapiro annotated FIG 4 shows the stow and extended positions) the handle is moveable about at least one pivot point to facilitate pulling the wagon (Shapiro annotated FIG 4), wherein at least a portion of the handle extends beyond the first end wall of the wagon (Shapiro annotated FIG 4) when in the second use position, and wherein the handle is pivotable to a position in which at least a portion of the handle extends beyond the second end wall (Handle 5 of Shapiro illustrates the handle in a forward and a storage position and can be rotated rearward at pivot 40).
-However, Shapiro fails to disclose a footwell extending below a bottom surface of the container.
-Nevertheless, Young discloses a fabric wagon with seats and footwell in FIG 1.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Shapiro to have a footwell as taught by Young in order to allow a child to ride thereon.
[Claim 18] Regarding claim 18, Shapiro/Young disclose the wagon of claim 16, further comprising a lock-release mechanism having a locked position and a released position, wherein in the released position the handle is moveable from the first use position to another position (Shapiro paragraph [0029] discloses a handle locking mechanism to lock and release and annotated FIG 4 illustrates a rotation).
[Claim 19] Regarding claim 19, Shapiro/Young disclose the wagon of claim 18, wherein the lock-release mechanism is biased toward the locked position (Shapiro paragraph [0029] discloses a handle locking mechanism to lock and release and annotated FIG 4 illustrates a rotation. Locks conventionally bias from one position to another).
 [Claim 20] Regarding claim 20, Shapiro/Young disclose the wagon of claim 16, wherein the handle is further positionable in a storage position (Shapiro FIG 1 shows the handle moving from stow to use position).
[Claim 21] Regarding claim 21, Shapiro/Young disclose the wagon of claim 16, wherein the footwell includes a footrest that is connected to at least one footwell sidewall (Young, FIG 1).
[Claim 23] Regarding claim 23, Shapiro/Young disclose the wagon of claim 21, wherein the at least one footwell sidewall is made of a fabric material (Young, FIG 1).
[Claim 24] Regarding claim 24, Shapiro/Young disclose the wagon of claim 16, wherein the footwell is positioned between a first seat and a second seat of the wagon (Young, FIG 1).
[Claim 25] Regarding claim 25, Shapiro/Young disclose the wagon of claim 16, wherein at least a portion of the at least one peripheral wall is repositionable between a use position and a storage position (Shapiro discloses the sides and ends being repositionable, see FIG 20).
[Claim 26] Regarding claim 26, Shapiro/Young disclose the wagon of claim 25, wherein the portion of the at least one peripheral wall that is repositionable is rotatable about at least one pivot point between the use position and the storage position (Shapiro discloses the sides and ends being repositionable, see FIG 20).
[Claim 27] Regarding claim 26, Shapiro/Young disclose the wagon of claim 16, wherein at least one of the first or second end wall is repositionable between a use position and a storage position (Shapiro discloses the sides and ends being repositionable, see FIG 20).
[Claim 28] Regarding claim 28, Shapiro/Young disclose the wagon of claim 16, wherein the handle has first and second lateral portions and a central portion extending between the first and second lateral portions (Shapiro, FIG 1), wherein the first and second lateral portions and the central portion together define a U-shaped handle (Shapiro, FIG 1).
[Claim 29] Regarding claim 29, Shapiro/Young disclose the wagon of claim 28, further comprising a pair of pivot points where the first and second lateral portions of the handle are pivotally mounted to the wagon (Shapiro, FIG 1, handle pivots about opening 8).
[Claim 30] Regarding claim 30, Shapiro/Young disclose the wagon of claim 29, wherein the pair of pivot points for the handle are located near the second end wall (Shapiro is exemplary and it would have been obvious in view of In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) to locate the pivot close to the second end of the wagon to facilitate pushing the wagon).
[Claim 31] Regarding claim 31, Shapiro/Young disclose the wagon of claim 15, wherein the pair of pivot points for the handle are located near the second end wall of the container (Shapiro is exemplary and it would have been obvious in view of In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) to locate the pivot at a position close to the second end of the wagon to facilitate pushing the wagon).
 [Claim 32] Regarding claim 32, Shapiro/Young disclose the wagon of claim 5, wherein the footwell is positioned between a first seat and a second seat of the wagon (Young, FIG 1).
[Claim 33] Regarding claim 33, Shapiro/Young disclose the wagon of claim 5, wherein the handle is movable from the first use position to the second use position by rotating the handle about the at least one pivot point (Shapiro, FIG 1).
[Claim 36] Regarding claim 36 Shapiro discloses a wagon, comprising: a frame (Shapiro discloses a frame in paragraph [0038]); at least one sidewall positionable in a use position (Shapiro, FIGS 18-20 show the foldable ends and sides) and in a second position different from the use position (Shapiro, FIGS 18-20 show the foldable ends and sides); a bottom surface (Shapiro annotated FIG 4) wherein the at least one sidewall and the bottom surface together define a container (Shapiro annotated FIG 4); a plurality of removable wheels (Wheels 9-10, FIG 7A shows the wheel 9 removed for disassembly) removably coupled to the frame (Shapiro annotated FIG 4); and a handle (5) positionable in a first use position in which a handle lock mechanism (Shapiro paragraph [0029] discloses a handle latch) locks the handle in the first use position (Shapiro annotated FIG 4), wherein the handle is positionable in a second use position to facilitate pulling the wagon in which the handle lock mechanism is disengaged to permit the handle to rotate about a pivot point (Shapiro annotated FIG 4).
-However, Shapiro fails to disclose a footwell extending below a bottom surface of the container.
-Nevertheless, Young discloses a fabric wagon with seats and footwell in FIG 1.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Shapiro to have a footwell as taught by Young in order to allow a child to ride thereon.
 [Claim 39] Regarding claim 39, Shapiro/Young disclose the wagon of claim 36, wherein the handle is positionable in a storage position that differs from the first use position and the second use position (Shapiro, annotated FIG 4).
[Claim 45] Regarding claim 45, Shapiro/Young disclose wherein each wheel of the plurality of wheels is displaceable from a use position in which the wheel is attached to the frame, to a displaced position in which the wheel is removed from the frame (Shapiro, FIG 7A shows the wheel 9 removed).
 [Claim 46] Regarding claim 46, Shapiro/Young disclose the wagon of claim 36, wherein in the second position a top edge of the at least one sidewall is positioned adjacent the bottom surface of the wagon (Shapiro discloses the sides and ends being repositionable, see FIG 20).
Allowable Subject Matter
1.	Claims 6, 8-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Shapiro (US PG Pub 2003/0085552) represents the most similar prior art as that claimed but fails to teach the features of a repositionable footwell and automatic handle lock for a wagon.
2.	Claims 17, 22-35, 37-38, 40-43, 47-49 are rejected based on the double patenting rejection set forth above but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES M DOLAK/Primary Examiner, Art Unit 3618